Citation Nr: 0424754	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  99-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
ulcerative colitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1972 and from December 1978 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if they are required to take further 
action with regard to this appeal. 


REMAND

First, in April 2004, the RO transferred pertinent evidence 
to AMC in support of the veteran's claim and this evidence 
was then transferred to the Board.  This evidence consists of 
a duplicate copy of a report of VA examination conducted in 
April 2004 and clinical notes dated in March 2004.  AMC 
indicated that the notes were duplicative of evidence already 
of record.  However, according to the most recent 
supplemental statement of the case, issued in April 2004, the 
RO did not consider these notes in the first instance.  
Moreover, the veteran has not waived his right to have the RO 
do so.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  As such, 
remand is warranted for initial RO consideration and issuance 
of an appropriate supplemental statement of the case.  

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  Under 38 U.S.C.A. § 
5103A, VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  In this case, although the RO afforded the veteran 
an examination in April 2004, the report of this examination 
in inadequate for rating purposes, as explained below.  

Prior to the April 2004 examination, the RO instructed the 
examiner to indicate whether the veteran's ulcerative colitis 
was moderate, moderately severe, severe or pronounced, 
comment on the frequency of the exacerbations of the disease, 
and identify any malnutrition, anemia, general debility, and 
liver abscess.  The examiner partially complied by opining 
that the veteran "is at least mildly symptomatic" regarding 
his disease, commenting on the frequency of the 
exacerbations, and indicating, through findings, that there 
was no malnutrition, anemia or general debility.  The 
examiner questioned the diagnosis, however, and concluded 
that, given that the veteran had not had a colonoscopy in 
over four years, there was no good information regarding the 
extent of the veteran's disease.  The examiner recommended 
that one be performed for the purposes of determining the 
appropriate diagnosis and to aid in the disease's management.  
Thereafter, clinical notes signed by the examiner were 
associated with the claims file.  These notes define 
"moderate disease" and "severe disease" and confirm that a 
proper diagnosis is needed to determine the extent of the 
veteran's disease.

To properly rate the veteran's disease under 38 C.F.R. 
§ 4.114, Diagnostic Code 7323, the Board must know whether 
the veteran's ulcerative colitis is moderate, with infrequent 
exacerbations, moderately severe, with frequent 
exacerbations, severe, or pronounced.  Given the foregoing, 
the Board believes that a remand is necessary so that the 
veteran can undergo a colonoscopy and another VA examination, 
during which an examiner can be more specific in 
characterizing the extent of the veteran's ulcerative 
colitis.   

In addition, the record reflects that the Social Security 
Administration (SSA) awarded the veteran disability benefits 
in 1993, based in part, on severe impairment caused by a 
gastrointestinal disorder.  Some, but not all, of the records 
upon which SSA relied in making this determination are not in 
the claims file.  Inasmuch as they might be pertinent to the 
veteran's claim, the RO should secure them on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
examination.  The RO should advise the 
veteran that any failure to attend the 
scheduled examination might have an 
adverse effect on the disposition of his 
appeal.  See 38 C.F.R. § 3.655 (2003).  
The RO should forward the claims file to 
the examiner for review and ask the 
examiner to confirm review of such in the 
written report.  Following a thorough 
evaluation, during which all indicated 
tests, including a colonoscopy, are 
performed, the examiner should:

a) note the nature of all 
symptomatology associated with the 
veteran's ulcerative colitis; 

b) offer an opinion regarding 
whether the exacerbations of the 
veteran's ulcerative colitis are 
infrequent or frequent, and whether 
the symptomatology of that disease 
causes moderate, moderately severe, 
severe or pronounced impairment; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The RO should contact SSA and request 
a copy of all of the records upon which 
it relied in awarding the veteran 
disability benefits.

3.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in his possession that 
pertains to that claim.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

4.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record, including that which 
was submitted to AMC and transferred to 
the Board in April 2004.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case, 
which cites the provisions governing VA's 
duties to notify and assist, and an 
opportunity to respond thereto.  The RO 
should ensure that this document is sent 
to the veteran's most recent address of 
record.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).


The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


